
	

114 S2135 IS: To address the liability of the Environmental Protection Agency relating to the Animas and San Juan Rivers spill. 
U.S. Senate
2015-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2135
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2015
			Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To address the liability of the Environmental Protection Agency relating to the Animas and San Juan
			 Rivers spill. 
	
	
		1.Animas River and San Juan River spill liability
 (a)DefinitionsIn this section— (1)the term Administrator means the Administrator of the Agency;
 (2)the term Agency means the Environmental Protection Agency; (3)the term Animas and San Juan Rivers spill means the August 2015 release of hazardous or toxic substances into the Animas River and the San Juan River; and
 (4)the term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (b)LimitationThe exception under section 2680(a) of title 28, United States Code, shall not apply to any claim brought against the Government or any agent thereof relating to any act or omission of, or exercise or performance of, or failure to exercise or perform, a discretionary function or duty by, the Agency or any agent thereof relating to the Animas and San Juan Rivers spill.
 (c)Period of limitationsA civil action relating to the conduct of the Agency or any agent thereof in relation to the Animas and San Juan Rivers spill may not be commenced later than 10 years after the cause of action accrues.
 (d)Award and settlementNotwithstanding section 2672 of title 28, United States Code, any award against the Government or compromise settlement by the Government relating to the conduct of the Agency or any agent thereof in relation to the Animas and San Juan Rivers spill shall be paid by the Administrator out of unobligated balances in the appropriations account appropriated under the heading Environmental Programs and Management that are made available for personnel and related costs and travel expenses, without regard to the amount of the award.
 (e)Spill response programThe Administrator shall work with States and Indian tribes affected by the Animas and San Juan Rivers spill to develop, fund, and implement a long-term monitoring program for water and sediment quality of the Animas River and the San Juan River in response to the Animas and San Juan Rivers spill and other effects of the spill.
